ATTORNEY GRIEVANCE COMMISSION * IN THE
                       OF MARYLAND                   * COURT OF APPEALS
                                                     * OF MARYLAND
                            Petitioner               *
                       v.                            *
                                                     * Misc. Docket AG No. 78
                       JOHN FRANKLIN BLEVINS         * September Term, 2018

                                            Respondent

                                                                                   CORRECTED ORDER

                                               UPON CONSIDERATION of the Joint Petition for Indefinite Suspension by

                            Consent filed by the Attorney Grievance Commission of Maryland and the

                            Respondent, John Franklin Blevins, pursuant to Maryland Rule 19-736, in which the

                            Respondent admits that he violated Rules 5.3, 5.4, 5.7, and 8.4 (c) and (d) of the

                            Maryland Attorneys' Rules of Professional Conduct, it is this 18th day of April, 2019,

                            by the Court of Appeals of Maryland,

                                               ORDERED, that Respondent, John Franklin Blevins, be, and hereby is,

                            indefinitely suspended from the practice of law in the State of Maryland with the right

                            to petition for reinstatement in 90 days, effective immediately; and it is further

                                                ORDERED, that, the Clerk of the Court shall remove the name John

                            Franklin Blevins from the register of attorneys in this Court and certify that fact to

                            the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of

                            all judicial tribunals in this State in accordance with Maryland Rule 19-736(d).
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                            2019-04-19                                                        /s/ Clayton Greene Jr.
                            15:02-04:00
                                                                                              Senior Judge
Suzanne C. Johnson, Clerk